DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 06, 2021 has been entered. Claims 1-28 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963).
Regarding claim 1, Foran discloses a method for irrigating an infected implant area (Col 8, line 51-Col 9, line 4), the method comprising: determining an irrigation area to be irrigated, the irrigation area including at least a surface of an implant or patient tissue (Col 8, lines 55-59); irrigating and debriding, by an irrigation system, the irrigation area with a spray of an irrigation fluid (Col 8, lines 55-59); and ensure that an entirety of the irrigation are receives at least minimum debridement (504, Fig 5; Col 8, lines 55-59).
Foran is silent regarding irrigating using a robotic-assisted surgery system, determining, by a processing circuit associated with a computer, an irrigation area to be irrigated; generating, by the processing circuit, a plan for irrigating the irrigation area; according to the irrigation plan; monitoring, by the processing circuit, debridement of the irrigation area via the spray of the irrigation fluid; and controlling, by the processing circuit, the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring of the debridement to ensure that an entirety of the irrigation area receives at least minimum debridement.
Abbasi teaches a method for irrigating an area using a robotic –assisted surgery system (Para 0025; Para 0039), the method comprising determining, by a processing circuit associated with a computer (46, Fig 1), an area to be irrigated (Para 0055; Para 0057); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0055; Para 0057). 

The modified invention of Foran and Abbasi disclose all of the elements of the invention as discussed above, however, is silent regarding monitoring, by the processing circuit, debridement of the irrigation area via the spray of the irrigation fluid; and controlling, by the processing circuit, the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring of the debridement to ensure that an entirety of the irrigation area receives at least minimum debridement.
Hunter teaches a method for irrigating and debriding a tissue area using a robotic-assisted surgery system (100, Fig 1A) comprising irrigating, by an irrigation system, an irrigation area with a spray of an irrigation fluid (Para 0054); monitoring, by the processing circuit (Para 0056, lines 21-29), debridement of the irrigation area via the spray of the irrigation fluid (Para 0004, lines 11-17; Para 0016); and controlling, by the processing circuit, the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring of debridement (Para 0049, lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system to include a monitoring system comprising sensors to control the robotic-assisted surgery system to adjust a speed of the spray of the irrigation fluid from the irrigation system based on the monitoring in order to have a system that can tailor the pressure vs. time profile throughout the course of the debridement and differentiate between healthy tissue from tissue requiring debridement (Para 0052).

Bahls teaches a method for irrigating an area using a robotic-assisted system (Para 0011), the method comprising: determining, by a processing circuit associated with a computer, an area to be irrigated, the irrigation area including at least a patient tissue (Para 0007); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0007); irrigating, by an irrigation system, the irrigation area with an irrigation fluid according to the irrigation plan (Para 0008); and monitoring, by the processing circuit, the irrigation system’s progress in irrigating the irrigation area; and controlling the robotic-assisted surgery system to adjust the irrigating by the irrigation system based on monitoring of the irrigation system’s progress to ensure that an entirety of the irrigation area receives at least minimum irrigation (Para 0008; Para 0015; As stated in the cited paragraphs, that each spot is worked on to a sufficient extent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran, Abbasi, and Hunter to include ensuring that an entirety of the irrigation area receives at least minimum treatment as taught by Bahls in order to have a robotic-assisted surgery device that can ensure each spot of the target area is treated to a sufficient extent (Para 0008). 
Examiner notes that since Hunter teaches that the sensors can differentiate healthy tissue from tissue requiring debridement (Para 0052), the modified invention could ensure only healthy tissue remains in the irrigation/treatment area.
Regarding claim 3, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by 
Bahls further teaches receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area (Para 0026; Para 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran, Abbasi, Hunter, and Bahls to determine the irrigation area based on images as further taught by Bahls in order to have a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
Regarding claim 4, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes the surface of the implant, bone cement for the implant, and tissue surrounding the implant (504, Fig 5; Col 8, lines 55-59; See Fig 6 -Foran; implant, bone cement, and tissue in the infected area is thoroughly irrigated since only the spacer 100 is removed in this method).
Regarding claim 5, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses removing the implant (502, Fig 5); and after the entirety of the irrigation area receives at least minimum debride (504, Fig 5 –Foran) (Para 0008 -Bahls), implanting a new implant (506, Fig 5 -Foran); wherein the irrigation area includes tissue surrounding a site of the implant (Col 8, lines 55-59 -Foran).
Regarding claim 7, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area according to the irrigation plan comprises providing guidance for carrying out the irrigation plan to a surgeon (Para 0052 – Para 0053 -Abbasi). 
Regarding claim 8, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses providing a 
Regarding claim 10, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area according to the irrigation plan (Para 0039; Para 0055 –Abbasi) comprises tracking, using a navigation associated with the computer, movement of an irrigation tool of the irrigation system while a surgeon manually manipulates the irrigation tool while irrigating the irrigation area (Para 0059 –Abbasi).
Regarding claim 11, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding irrigating the irrigation area according to the irrigation plan comprises controlling a robotic system to autonomously irrigate the irrigation area. 
Bahls further teaches irrigating the irrigation area according to the irrigation plan comprises controlling a robotic system to autonomously irrigate the irrigation area (Para 0008; Para 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, Hunter, and Bahls to autonomously irrigate the irrigation area as further taught by Bahls in order to have a system that can irrigate the target area in a shorter amount of time (Para 0030).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963) and in further view of Mittelstadt (US 6033415).
Regarding claim 2, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding providing a 
Mittelstadt teaches a method for performing image directed robotic orthopedic procedures comprising providing a trackable probe (109, Fig 3) configured to contact surfaces of patient anatomy (Col 11, lines 34-45); tracking, by a navigation system associated with the computer, a position of the probe; and generating, by the navigation system, information relating to the target area based on the position of the probe (Col 11, lines 34-45); wherein determining the target area comprises digitizing, by the processing circuit, the target area based on the information relating to the target area (Col 9, line 59 – Col 10, lines 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, Hunter, and Bahls to include a trackable probe as taught by Mittelstadt in order to have a system that provides very accurate registration of the bone image data set to actual bone position (Col 8, lines 34-40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963) and in further view of Shimko (US 2007/0135706).
Regarding claim 6, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the irrigation fluid is an antibiotic.
Shimko teaches an irrigation method wherein the irrigation fluid is an antibiotic (Para 0018). 
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963) and in further view of Bozung (Us 2013/0060278).
Regarding claim 9, the modified invention of Foran, Abbasi, Hunter, and Bahls discloses all of the elements of the invention as discussed above. The modified invention discloses the guidance comprises displaying, on a display, progress of the operation (Para 0029 -Abbasi), however, the modified invention is silent regarding the guidance comprises displaying, on a display, an image of a section of the irrigation area that has not received at least minimum irrigation. 
Bozung teaches a guidance system displaying, on a display, an image of a section of the target area that has not received treatment (Para 0002; Para 0453).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system disclosed by Foran, Abbasi, Hunter and Bahls to include displaying the target area that has not received treatment as taught by Bozung, resulting in an image of a section of the irrigation area that has not received at least minimum irrigation which is tracked according to Bahls (Para 0008), in order to provide further visual and/or aural feedback to the operator to ensure proper treatment (Para 0028 -Bozung).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963) and in further view of Johnson (US 6283986).

Johnson teaches providing an ultraviolet light component; and using the ultraviolet light component to disinfect a wound area (Col 2, lines 6-18; Col 2, lines 54-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran, Abbasi, Hunter, and Bahls to include providing an ultraviolet light component in order to have a method that can enable healing of tissue free of infection (Col 2, lines 6-18; Col 2, lines 54-65).
Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343).
Regarding claim 25, Foran discloses a method for irrigating and debriding an infected implant area (Col 8, line 51-Col 9, line 4), the method comprising: determining, an irrigation area to be irrigated, the irrigation area including at least a surface of an implant or patient tissue (Col 8, lines 55-59).
Foran is silent regarding generating an irrigation plan using a robotic-assisted surgery system the method comprising: determining, by a processing circuit associated with a computer, an irrigation area to be irrigated; and generating, by the processing circuit, a plan for irrigating the irrigation area; and updating, by the processing circuit, during execution of the plan, the plan in response to determining that a section of the irrigation area is not receiving at least a minimum debridement via a spray of an irrigation fluid under the plan, wherein updating the plan includes adjusting a speed of the spray of the irrigation fluid from an irrigation system. 
Abbasi teaches a method for irrigating an area using a robotic –assisted surgery system (Para 0025; Para 0039), the method comprising determining, by a processing circuit associated with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an infected implant area as disclosed by Foran to be carried out by a robotic-assisted surgery system as taught by Abbasi in order to have a method that can apply irrigation fluid to the implant area with more precision and allow the surgeon to monitor progress of the procedure (Para 0002; Para 0029).
The modified invention of Foran and Abbasi discloses all of the elements of the invention as discussed above. The modified invention is silent regarding updating, by the processing circuit, during execution of the plan, the plan in response to determining that a section of the irrigation area is not receiving at least a minimum debridement via a spray of an irrigation fluid under the plan, wherein updating the plan includes adjusting a speed of the spray of the irrigation fluid from an irrigation system. 
Hunter teaches a method for irrigating and debriding a tissue area comprising irrigating, by an irrigation system, an irrigation area with a spray of an irrigation fluid (Para 0054); and updating, by the processing circuit (Para 0056, lines 21-29), during execution of a plan, the plan in response to determining that a section of the irrigation area is not receiving at least a minimum debridement via a spray of an irrigation fluid under the plan (Para 0052, lines 1-8; the sensors can determine tissue requiring debridement), wherein updating the plan includes adjusting a speed of the spray of the irrigation fluid from an irrigation system (Para 0049, lines 7-13; Para 0052; the velocity is updated based on tissue properties, i.e. healthy tissue or tissue needing debridement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Foran and Abbasi to also include updating, by the processing circuit, during execution of the plan, the plan in response to determining that a section of the irrigation area is not receiving at least a minimum debridement via a spray of an irrigation fluid under 
Regarding claim 27, the modified invention of Foran, Abbasi, and Hunter discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes the surface of the implant, bone cement for the implant, and tissue surrounding the implant (504, Fig 5; Col 8, lines 55-59; See Fig 6 -Foran; implant, bone cement, and tissue in the infected area is thoroughly irrigated since only the spacer 100 is removed in this method).
Regarding claim 28, the modified invention of Foran, Abbasi, and Hunter discloses all of the elements of the invention as discussed above. The modified invention further discloses planning removal of the implant (502, Fig 5 –Foran) (Para 0053; Para 0055 –Abbasi); and planning re-implantation of a new implant (506, Fig 5 –Foran) (Para 0053; Para 0055 –Abbasi); wherein the irrigation area includes tissue surrounding a site of the removed implant (Col 8, lines 55-59 -Foran).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Hunter (2015/0335343) and further in view of Bahls (US 2014/0171963).
Regarding claim 26, the modified invention of Foran, Abbasi, and Hunter discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area.  
Bahls teaches receiving, by the processing circuit, images of the irrigation area; wherein determining the irrigation area is based on the images of the irrigation area (Para 0026; Para 0027). 

Response to Arguments
Applicant’s arguments regarding Foran, Abbasi, Bahls, and Pereira not disclosing adjusting the speed of the spray of the irrigation fluid as claims in amended claims 1 and 25 have been fully considered but are moot in view of the current rejection that does not rely on Pereira, but rely on Hunter to teach adjusting the speed of the spray of the irrigation fluid as discussed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783